By the Court, Rhodes, J.:
It is alleged in the complaint that the Board of Supervisors caused due notice of the award of the contract to be. published, etc., for the requisite period. It was proved that the Board never passed any ordinance or resolution directing the publication of the resolution of award; but that the Clerk of the Board published it without being authorized or directed so to do.
It was held in Donnelly v. Tillman (47 Cal. 40), that it was the duty of the Board of Supervisors to order the notice of the award of the contract to be published; and that the publication was not legal or sufficient unless made in pursance of an order of the Board. That case has repeatedly been affirmed in this Court.
Judgment and order reversed, and cause remanded for a new trial. Remittitur forthwith.
Mr. Justice Niles did not express an opinion.